Citation Nr: 1634204	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  04-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disorder, currently rated as 20 percent disabling.

2.  Entitlement to a separate compensable rating for a tender/painful scar, as a manifestation of the service-connected low back disorder.

3.  Entitlement to a separate compensable rating for bladder dysfunction, as a manifestation of the service-connected low back disorder.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In July 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

In April 2007, March 2009, and April 2011 the Board remanded the claims for further development to include VA examinations and outstanding treatment records.  The case has been returned to the Board for appellate review.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In the April 2011 Board remand, the AOJ was instructed to schedule the Veteran for VA examinations to ascertain the severity of his service-connected cervical spine disorder, evaluate a 7-inch scar resulting from the Veteran's lumbar spine surgery, ascertain whether the Veteran has a bladder dysfunction that is related to his service-connected lumbar spine disorder, and to obtain an opinion on whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

A review of the claims file reveals that a request for physical examination was initiated on April 9, 2012 per the remand instructions.  A May 2012 Compensation and Pension Exam Inquiry reflects that the examinations were cancelled, noting the Veteran failed to report.  A May 11, 2012 Report of General Information reflects that the Northport VAMC was contacted and reported they did not cancel the scheduled examinations, but that the Veteran failed to report and he had been notified by the VAMC.  However, after a thorough review of the claims file, there is no evidence that the Veteran was ever notified of the scheduled VA examinations.  Furthermore, there appears to be some evidence in the claims file that suggests the Veteran spent periods of time in and out of psychiatric treatment facilities, and that his address was not current.  The Veteran's copy of the April 2014 Supplemental Statement of the Case was returned and undeliverable.  A July 2014 report of contact with the Veteran's representative reflects that his representative reported the Veteran's home address on file was correct but that the Veteran was in and out of a psychiatric center.  In August 2014, the Veteran's representative notified the RO that the Veteran's address had indeed changed and the representative provided a Brentwood, NY address.  An April 2015 Change of Address form submitted by the Veteran showed the same street name as provided by his representative, but a different number.  

As there is no evidence that the Veteran was notified of the April 27, 2012 scheduled VA examinations and the information that may have been obtained from these examinations are pertinent to the claims on appeal, the Board finds that the Veteran should be rescheduled for the cervical spine, lumbar scar, bladder dysfunction, and TDIU VA examinations in order to provide the Veteran the best possibility of substantiating his claims.  Notice of the VA examinations should be sent to the last address provided by the Veteran on a VA Form 9 Appeal to the Board of Veterans' Appeals, dated June 25, 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's service-connected conditions since June 2015 and associate with the claims file.  Any negative response must be noted in the claims folder.

2.  Thereafter, schedule the Veteran for VA examination with a qualified examiner to determine (a.) the severity of his service-connected cervical spine disorder, (b.) the current symptomatology (if any) pertaining to his 7-inch post-surgical lower back scar, (c.) the length of time the Veteran experienced bladder and/or bowel dysfunction symptoms and whether or not such symptoms were secondary to his service-connected low back disorder, and (d.) the effect of his service-connected disabilities on his employability.  Each examiner must be provided with the Veteran's complete claims folder and he or she must note in the examination report that the claims folder has been reviewed.  

a.)  For the cervical spine examination, any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The clinician should also elicit from the Veteran his history of neck symptomatology and treatment and note that, in addition to the medical evidence, the Veteran's lay history has been considered by the examiner in his or her findings.  The examination 
report should specifically state the degree of disability present in the Veteran's cervical spine, to include the current ranges of motion, and any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if favorable or unfavorable ankylosis is present in the cervical spine.  Any and all opinions must be accompanied by a complete rationale.

b.)  For the scar evaluation, the exact size, shape, color, and extent of scarring (including measurement of width and length) should be reported.  Describe any tenderness of the scar.  Mention should be made of skin texture in the area of scarring, whether the scar is elevated or depressed, whether the scar is attached to underlying bone, joint, muscle, or other tissues, and whether there is loss of tissue under the scar.  

c.)  For the bladder/bowel examination, the examiner should determine whether, at any time during the course of the current appeal (i.e., from October 2002 forward) the Veteran was diagnosed with bladder or bower dysfunction and, if so, whether it is at least as likely as not (50 percent probability or greater) such disorder(s) was(were) proximately due to, the result of or aggravated by his service-connected low back disability.  If a bladder or bowel disorder is found to exist or to have existed at any time during the current appeal, the examiner should specifically discuss the cause, frequency and severity of such symptoms, to include bladder or bowel incontinence.  Any and all opinions must be accompanied by a complete rationale.

d.)  For the TDIU evaluation, the examiner should comment on functional impairment caused solely by the service-connected disabilities relative to the appellant's ability to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  Nonservice-connected disabilities and age should be neither considered nor mentioned.  Any and all opinions must be accompanied by a complete rationale.

3.  The AOJ should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

